DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The examiner attempted to contact the attorney several times on 11/15/2021 and 11/16/2021 and a left a voicemail proposing a change to the invention’s title. No response had been received as of 11/18/2021. The examiner believes the change below would be beneficial as the current claims are only drawn to a method and not an apparatus.

The application has been amended as follows: 

The title of the invention has been changed as follows:
“METHOD FOR DELIVERING A THERAPEUTIC SUBSTANCE”

Allowable Subject Matter
Claims 22, 23, 25, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
any appropriate liquid source (not shown), usually an I.V.  bottle containing appropriate drugs and/or nutrients in liquid form”) into a pump chamber (interior of syringe cartridge 21) of an electromechanical pumping assembly during a first pumping phase (since the claim makes no mention of how much substance is received or how long the phase lasts, the first pumping phase can be arbitrarily interpreted as a complete “fill stroke” or alternatively as only a single pulse thereof - see line 43 col. 6 though line 9 col. 7), the plunger being disposed such that therapeutic substance in the pump chamber is in direct contact with the plunger (substance comes in direct contact with sealing cap 56 – see Figs. 7, 9), and the pump chamber being in fluid communication with the reservoir and not in fluid communication with the subject during the first pumping phase (see line 13 col. 7 through line 2 col. 8 describing operation of valves); and 7PRELIMINARY AMENDMENTAttorney Docket No.: Q245945Appln. No.: National Stage Entry of PCT/JP2017/051276subsequently, delivering the therapeutic substance from the pump chamber to the subject in a plurality of discrete dosages by delivering the therapeutic substance from the pump chamber in a plurality of discrete motions of the plunger during a second pumping phase (see lines 43-68 col. 6; O’Leary teaches that the motor 29 is “typically a d.c. stepping motor” and that it is energized by a pulse train of motor drive pulses – i.e. the d.c. stepping motor would cause the plunger to move in a plurality of discrete motions corresponding to the discrete steps or drive pulses from the electrical control system and thus delivery a plurality of discrete dosages during the fill stroke), the pump chamber being in fluid communication with the subject and not in fluid communication with the reservoir during the second pumping phase (see line 13 col. 7 through line 2 col. 8 describing operation of valves).
O’Leary further discloses an inlet valve (36) and an outlet valve (37) (see para beginning line 13 col. 7), the inlet valve disposed in a therapeutic substance inlet (inlet port 21) of the pump chamber through which the therapeutic substance is received from the reservoir into the pump chamber during the first pumping phase, and the outlet valve disposed in a therapeutic substance outlet (outlet port 21b) of the pump chamber through which the therapeutic substance is delivered from the pump chamber to the subject during the second pumping phase (see para beginning line 13 col. 7). However, O’Leary is silent 
Claims 23, 25, and 26 depend from claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/1/21, with respect to all claims have been fully considered and are persuasive.  The previous rejections  of all claims have been withdrawn and the claims are allowed as noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783